



CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


avaya_image1.jpg [avaya_image1.jpg]
Amendment
to
Distributor Agreement: AVDIST1-021001
For
[*****]
This Amendment shall be effective as of the date of signature by the last party
(“Effective Date”) and is by and between Avaya Inc. (“Avaya”) and ScanSource,
Inc. dba ScanSource Catalyst (“Distributor”).
WHEREAS, Avaya and Distributor have executed a Distributor Agreement with
Contract Reference Number AVDIST1-021001 dated August 16, 2002 as amended to
include the Hosted Services Amendment dated April 27, 2016 and the Google
Services Amendment dated April 27, 2016 (collectively the “Agreement”).
AND WHEREAS, the parties desire to amend the termination provisions in the Offer
Definition Version 1.7 for OnAvaya —Google Cloud Platform 1.1.1 (“Hosted SAS”)
applicable to Distributor’s purchase and resell of OnAvaya-IPOCC to [*****]
solely for the End Users and quotes listed below:
End User    Quote Number
[*****]    [*****]


The following attachment is hereby incorporated by reference:
•
Offer Definition Version 1.7 for OnAvaya — Google Cloud Platform 1.1.1

NOW, THEREFORE, the parties agree as follows:
1.
Avaya hereby authorizes Distributor to pass through the following termination
provisions to KBG with respect to their purchase of OnAvaya-IPOCC Services as
described in the quote numbers for the End Users listed above from Distributor
as authorized under the Distributor Agreement:

Distributor may terminate the order for the OnAvaya-IPOCC Services as described
in the quote numbers listed above in accordance with the terms contained in the
attached Offer Definition Version 1.7 for OnAvaya — Google Cloud Platform 1.1.1
under Sections 5.1 Termination for Cause and 5.2 Termination for Convenience and
will be required to pay the Cancellation Fees as described in Section 4.5.3
Cancellation Fees.
Nothwithstanding the foregoing, Cancellation Fees will be waived in the event
that Distributor cancels the order within [*****] of the 36 month offer term
contained in the applicable quote for the order being cancelled.
2.
ENTIRE AGREEMENT. Except as explicitly modified herein, all terms, conditions
and provisions of the Agreement and amendments thereto, shall continue in full
force and effect. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control. Capitalized terms used in this Amendment but
not defined will have the meanings given them in the Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives with the intent to be legally bound as of
the Effective Date, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged.
Avaya Inc.
ScanSource, Inc. d/b/a ScanSource Catalyst
Signature: /s/ Ryan McDowell
Signature: /s/ David Hertwig
Printed Name: Ryan McDowell
Printed Name: David Hertwig
Title: DCAM
Title: President, ScanSource Catalyst
Date: March 13, 2017
Date: 3/13/17






